Title: From Thomas Jefferson to Robert Smith, 15 June 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Sir 
                     
                     Washington June 15. 08.
                  
                  I have considered the letter of the Director of the Mint stating the ease with which the errors of Commodore Truxton’s medal may be corrected on the medal itself, and the impracticability of doing it on the die. in my former letter to you on this subject I observed that to make a new die would be a serious thing, requiring consideration. in fact, the first die having been made by authority of the legislature, the medal struck, accepted, and acquiesced in for so many years, the powers given by that law are executed and at an end, and a second law would be requisite to make a second die & medal. but I presume it will be quite as agreeable to Commodore Truxton to have his medal corrected in one way as another, if done equally well, and it certainly may be as well, or better done by the graver, and with more delicate traits. I remember it was the opinion of Doctr. Franklin that where only one or a few medals were to be made, it was best to have them engraved.
                  The medal being corrected, the die becomes immaterial. that has never been delivered to the party, the medal itself being the only thing voted to him. I say this on certain grounds, because I think this & Preble’s are the only medals given by the US. which have not been made under my immediate direction. the dies of all those given by the old Congress, & made at Paris, remain to this day deposited with our bankers at Paris. that of General Lee, made in Philadelphia, was retained in the mint. I mention this, not as of consequence whether the die be given or retained, but to shew that there can be no claim of the party to it, or consequently to it’s correction. I think therefore the medal itself should be corrected by mr Reich; that this is as far as we can stretch our authority, and I hope it will be satisfactory to the Commodore.
                  I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               